Citation Nr: 0623654	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-39 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE


Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2004 
rating decision of the White River Junction, Vermont Regional 
Office (RO) that denied service connection for chronic 
obstructive pulmonary disease (COPD).

The veteran has made contentions which can be construed as 
claims for service connection for pneumonia.  The RO has not 
adjudicated these claims.  They are referred to the RO for 
such adjudication.


FINDING OF FACT

There is no competent evidence that current COPD is related 
to disease or injury, other than use of tobacco product, in 
service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease have not been met.  38 
U.S.C.A. §§ 1103, 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents (e.g., 
statements or supplemental statements of the case), was 
required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or.  Id.

In this case, in a letter issued in March 2004, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for COPD.

This letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

Finally, with respect to the fourth element, the March 2004 
VCAA letter told the veteran that it was his responsibility 
to support his claim with appropriate evidence, and that if 
there was any other evidence or information that would 
support his claim, he should let the RO know.  These 
statements served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal. 

Here, the notice was in fact provided prior to the appealed 
rating decision, fully in accordance with Pelegrini II and 
Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the March 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim(s), whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, service medical records, and records 
from the Social Security Administration.  He was afforded a 
VA examination in May 2004 addressing the issue on appeal.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with COPD.  

A VA examination in May 2004 diagnosed him with COPD and cor 
pulmonale.  Private records dating from January 1997, show 
findings of COPD.

In a February 2005 hearing, the veteran's wife also 
specifically detailed how the veteran is no longer able to 
leave the confines of his house due to his COPD.  

Therefore, the remaining determinations involve whether there 
was an in-service disability and whether there is a causal 
relationship between the present disability and the disease 
or incurred or aggravated during service.

The veteran's enlistment physical examination in June 1966 
indicated that he experienced some shortness of breath after 
running a long way.  However, a clinical evaluation revealed 
that he was entirely within normal limits, and he was found 
qualified for enlistment in to active service.

A chest x-ray in November 1966 was essentially negative as he 
was physically qualified for transfer into active duty.  

In December 1968, the veteran reported a cough and 
congestion.  In January 1969, he complained of a cough.  An 
X-ray showed pneumonia.

However, chest x-rays in March 1969 and May 1970 were 
essentially negative.  In July 1970, a clinical evaluation 
revealed that his heart, lungs, and chest were within normal 
limits as he was found qualified for separation from service.

The evidence of respiratory problems in service satisfies the 
requirement of an in-service disease.

A remaining question is whether there is a causal 
relationship between the present disability and the disease 
or incurred or aggravated during service.    

In October 2000, the assessment at the Hitchcock Clinic was 
bronchitis in a cigarette smoker.  He was strongly urged to 
discontinue cigarettes.

In January 2001, the veteran presented for a follow up 
regarding pneumonia and COPD.  His breathing had improved due 
to inhaler use and the fact that he was smoking a pack and a 
half of cigarettes a day as opposed to the four and a half 
packs of cigarettes a day he had previously been smoking.

In September 2001, the veteran presented for a routine 
physical when he was again diagnosed with COPD and informed 
about the importance of cigarette cessation.

On private examination in February 2003, it was reported that 
the veteran was a longstanding heavy smoker, having smoked as 
much as five packs per day.  He and his wife estimated that 
he had, on average, smoked three packs a day for 38 years.  
He had begun smoking in 1965.  He had notice progressive 
difficulty breathing over the past year and had a history of 
COPD.  The examiner suspected the veteran had COPD

A chest CT scan later in February 2003, yielded findings 
thought to be most consistent with asbestosis.  In March 
2003, Spirometry suggested severe combined restrictive and 
obstructive disease, but an etiology was not discussed.

On private hospitalization in August 2003, the diagnoses 
included nicotine dependence and oxygen dependence due to 
chronic lung disease.

A sleep consultation study in August 2003 also diagnosed the 
veteran with advanced COPD that required supplemental oxygen.  
An examination again in August 2003 noted that despite the 
veteran's requirement for oxygen and emphysema, he continued 
to smoke approximately one and a half packs of cigarettes a 
day as he stated that he resigned himself to being a smoker 
all of his life.

In March 2004, Robert Lord, M.D., reported treating the 
veteran from 1988 to 1997, chiefly for bronchitis and 
pneumonia.  He did not discuss COPD, but thought it was 
possible that the bronchitis and pneumonia were related to 
service.

In May 2004, the veteran underwent a VA examination regarding 
COPD.  The examiner noted that the veteran had a long history 
of pulmonary problems that were triggered by his cigarette 
smoking.  The veteran currently had shortness of breath and 
used oxygen almost continuously.  

The examiner noted that information in the veteran's medical 
records showed that he had continued to smoke anywhere from 
one to three packs of cigarettes a day during the past year 
while at the same time using oxygen.  

The examiner diagnosed COPD and cor pulmonale.  The examiner 
specifically stated the veteran's COPD was brought about by 
smoking.

At the February 2005 hearing, the veteran's representative 
argued that COPD could be related to the respiratory problems 
in service.  The veteran's spouse reported that they had been 
married in 1973, and that the veteran had experienced bouts 
of bronchitis since that time.

From this discussion it should be apparent that bronchitis or 
other COPD was not identified in service or for at least 
several years thereafter.

Dr. Lord provided an opinion that arguably links bronchitis 
to service, but he found that there was merely a possibility 
of such a link.  He provided no basis for this speculative 
opinion and acknowledged that he had not proof that there was 
a link.

Speculative opinions cannot establish service connection.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

The record also contains a single report of asbestosis, but 
there is no medical opinion linking current COPD to 
asbestosis, let alone to asbestos exposure in service.

The veteran's spouse and his representative have asserted 
that the current COPD is related to pneumonia or other 
respiratory problems in service, but as lay persons, they are 
not competent to provide opinions as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  No medical 
professional has specifically linked the current COPD to the 
episode of pneumonia or other respiratory problems in 
service.

The bulk of the medical evidence discusses the current COPD, 
including bronchitis, in the context of the well documented 
history of heavy smoking.  Most notably, the VA examiner 
reviewed the claims folder and concluded unequivocally that 
smoking was the cause of the current COPD.  This opinion is 
buttressed by the numerous other findings that seem to link 
COPD with smoking.

There is no opinion linking the COPD to in-service smoking.  
In any event, service connection is precluded for disability 
due to the use of tobacco products where, as in this case the 
claim was made after June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002).

Because the weight of the most probative opinions is to the 
effect that COPD is not related to service, the Board finds 
that the preponderance of the evidence is against the claim.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


